                                          Case 3:20-cv-05547-JSC Document 12 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL BURNSIDE,                                    Case No. 20-cv-05547-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING ACTION
                                                 v.                                        WITHOUT PREJUDICE
                                   9

                                  10     DOES 1-25,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

                                  14   90 days after the complaint is filed, the court—on motion or on its own after notice to the

                                  15   plaintiff—must dismiss the action without prejudice against that defendant or order that service be

                                  16   made within a specified time.” Plaintiff filed this action on August 10, 2020. As of the February

                                  17   11, 2021 at the Initial Case Management Conference—more than five months after the complaint

                                  18   was filed—Plaintiff had not identified, let alone served, any defendant. Accordingly, the Court

                                  19   ordered that unless Plaintiff filed an amended complaint by March 29, 2021 to name a defendant

                                  20   the action would be dismissed without prejudice given Plaintiff’s failure to identify and serve any

                                  21   defendant. (Dkt. No. 11.) To date, Plaintiff has not filed an amended complaint. Accordingly,

                                  22   the action is DISMISSED without prejudice. See Fed. R. Civ. P. 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 31, 2021

                                  25

                                  26
                                                                                                    JACQUELINE SCOTT CORLEY
                                  27                                                                United States Magistrate Judge
                                  28
